                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                           Crim. No. 20-91 (ADM)

UNITED STATES OF AMERICA, )
                                     )
                   Plaintiff,        )
                                     )
      v.                             )      PLEA AGREEMENT AND
                                     )      SENTENCING STIPULATIONS
BRYAN DALLAS CRANDALL,               )
                                     )
                  Defendant.         )

      The parties to this case hereby agree to its resolution on the following

terms and conditions. This plea agreement binds only the defendant and the

United States Attorney's Office for the District of Minnesota. This agreement

does not bind any other government agency. The United States is represented

by Erica H. MacDonald, United States Attorney for the District of Minnesota,

and Robert M. Lewis, Assistant United States Attorney.        The defendant,

BRYAN DALLAS CRANDALL ("CRANDALL" or "the defendant" herein), is

represented by Steven L. Schleicher, Esq. and Eric Olson, Esq.

      1.    Charges. The defendant agrees to plead guilty to an Information

charging him in Count 1 with conspiracy to commit wire fraud in violation of

Title 18, United States Code, Section 371. The defendant is pleading guilty to

this charge because he is guilty of the offense.

      2.    Waiver of Indictment.           The defendant agrees to waive

indictment for the offense to which he is pleading guilty and execute a Waiver

of Indictment form.
      3.    Consent to VTC Proceedings. The defendant understands his

right to attend certain proceedings in court, including a change of plea hearing,

pursuant to Rule 11 and Rule 32 of the Federal Rules of Criminal Procedure,

respectively.   However, notwithstanding these rights, the defendant has

consulted with his counsel and hereby expressly consents to conducting a

change of plea hearing by video/telephone conferencing (VTC). The defendant

expressly waives his right to appeal the manner in which his plea will be

entered under this procedure.

      4.    Factual Basis. The defendant agrees that the following facts are

true and correct and would be proven at trial beyond a reasonable doubt:

            From at least 2013 to 2017, BRYAN DALLAS CRANDALL
      farmed in the west-central part of Minnesota, growing corn and
      soybeans. CRANDALL sold harvested grain to elevators in the
      area. One such elevator was located in Herman, Minnesota and
      was operated by Cenex Harvest States ("CHS"). CHS paid by the
      bushel for grain delivered at the elevator. A bushel is a standard
      unit of measurement used in agriculture. At the time, the delivery
      was made by driving a truck loaded with grain onto a scale,
      weighing the loaded truck, having the farmer then dump the grain,
      and re-weighing the truck.         Adjusting for differences in
      characteristics of the grain such as quality and moisture content,
      for example, yields a total net number of bushels. The farmers
      were paid for this amount based on a specified price.

            The system in place at the elevator in Herman allowed an
      elevator employee to manually adjust readings in this process or
      enter readings without a truck present, and thereby manipulate
      the records. This was meant to allow the scale operator to correct
      potential errors in the weighing process.

            Sometime not later than August 5, 2013, CRANDALL
      entered into an agreement and conspiracy with an employee of the

                                       2
elevator in Herman, Minnesota ("co-conspirator A") to defraud
CHS by manually manipulating scale readings and entering
purported readings where no delivery actually occurred. During
the conspiracy co-conspirator A would either manually manipulate
the records of loads delivered by CRANDALL to increase the
quantity or quality of the delivery, or both, or would create false
loads in the name of an account used to pay CRANDALL for grain
with no delivery being made. Although the records generated at
the elevator did not indicate manual entries, unbeknownst to
CRANDALL and co-conspirator A, the manual entries generated a
record designated by the letter "k" in separate computerized
records of CHS.

      CRANDALL and co-conspirator A exchanged text messages
during the course of and in furtherance of the conspiracy. The
defendant understands that the text messages travelled through
various telephone and computer networks, including the networks
of the respective individuals' cellular service providers, and such
communications travelled in interstate commerce and through a
means of interstate communication.

       Co-conspirator A died in late 2016. Beginning not later than
December 28, 2016, CRANDALL entered into an agreement with
another elevator employee, co-conspirator B, to continue the fraud
in the same manner. CRANDALL compensated co-conspirator B
by giving co-conspirator B checks and cash after being paid by CHS
for fraudulent deliveries. The conspiracy continued until on or
about April 25, 2017.

Stipulation to loss amount

       The parties agree it is not possible at this point to determine
the exact loss caused by the fraud because some of the fraudulent
loads were partial loads of actual marketable grain but there is no
reliable, independent proof of how much and of what quality was
delivered. Further, because of the death of co-conspirator A, it is
not known to what degree certain manipulations of the scale
measurements were performed. Because of these uncertainties
and other factors, the parties agree that a reasonable estimate of
the loss for purposes of this agreement is $416,389, and the parties
stipulate to this amount for the advisory Guidelines calculation
and restitution.

                                 3
           Between on or about August 5, 2013 and April 24, 2017, in
     the State and District of Minnesota and elsewhere, the defendant,

                      BRYAN DALLAS CRANDALL,

     did knowingly and willfully combine, conspire, and agree with
     others, specifically, co-conspirator A and co-conspirator B, to
     commit an offense against the United States, that is, wire fraud,
     in violation of Title 18, United States Code, Sections 371 and 1343.

           In order to effect the object of and in furtherance of the
     conspiracy, co-conspirators committed and caused to be committed
     a number of overt acts including, but not limited to, on or about
     September 22, 2015, the defendant sent a text message to co-
     conspirator A in which the defendant communicated how much
     money was being shared with co-conspirator A from a recent
     fraudulent transaction.

     5.    Statutory Penalties. The defendant understands that Count 1,

conspiracy, carries the following maximum statutory penalties:

           a.    a term of imprisonment of up to five (5) years;

           b.    a criminal fine of up to $250,000.00 or twice the
                 gross gain or loss from the offense, whichever is
                 greater;

           c.    a term of supervised release of up to three (3)
                 years;

           d.    mandatory restitution to the victim(s) of the
                 offense; and

           e.     a special assessment of $100.00, which is due
                  and payable upon sentencing.

      6.   Revocation of Supervised Release. There is no agreement as

to the length or conditions of supervised release that the district court will


                                     4
impose in this case. The defendant understands that, if he were to violate any

condition of supervised release, he could be sentenced to an additional term of

imprisonment up to the length of the original supervised release term, subject

to the maximums set forth in 18 U.S.C. § 3583.

      7.    Guideline Calculations.         The parties acknowledge that the

defendant will be sentenced in accordance with 18 U.S.C. § 3551 et seq.

Nothing in this agreement shall be construed to limit the parties from

presenting any and all relevant evidence to the Court at sentencing. The Court

will consider the United States Sentencing Guidelines in determining the

appropriate sentence, and the parties stipulate as follows:

      a.    The offense level for Count 1 is 18, including a base offense level 6,
            U.S.S.G. § 2Bl.l(a), and a loss of $416,389 as stipulated between
            the parties, which adds 12 levels, U.S.S.G. § 2Bl.l(b)(l)(H);

      b.    If defendant (1) testifies truthfully during the change of plea and
            sentencing hearings, (2) pays the special assessment at or before
            sentencing, (3) complies with any conditions of pretrial release, (4)
            cooperates fully during the presentence report, including any asset
            investigation, (5) fulfills all obligations in this agreement, and (6)
            commits no other acts inconsistent with acceptance of
            responsibility, including but not limited to committing new crimes
            or misconduct, or denying any relevant conduct or otherwise
            taking a position in the sentencing process inconsistent with
            acceptance of responsibility, the government will recommend that
            defendant receive at sentencing a 3-level reduction for acceptance
            of responsibility, U.S.S.G. § 3El. l(a);

      c.    If the defendant is given full credit for acceptance of responsibility,
            the total adjusted offense level would be 15.


                                       5
       8.    Criminal History Category.         The parties believe that the

defendant's Criminal History Category is I.       If the defendant's Criminal

History Category as finally computed at the time of sentencing is different than

the parties' belief, the parties may not withdraw from the plea agreement, and

the defendant will be sentenced using the Court's computation.

       9.    Advisory Guidelines Range and Sentencing Advocacy. If

the adjusted offense level is 15 and Criminal History is Category I, the advisory

Sentencing Guideline range will be 18-24 months' imprisonment with an

advisory fine range of $7,500 to $75,000. If the defendant complies with this

agreement, the government agrees to request a sentence within the advisory

Guidelines range. The defendant may argue for any sentence available under

law.

       10.   Discretion of the Court. The Guideline stipulations, although

binding on the parties, are not binding on the Court. The Court has the sole

discretion to determine the applicable sentencing factors a~d the parties

understand and agree that, if the Court determines that different sentencing

factors or calculations apply to defendant's offense other than those set forth

in this agreement, neither party may withdraw from this agreement.

       11.   Restitution Agreement. The defendant understands and agrees

that an order for restitution is mandatory in this case under 18 U.S.C. § 3663

et seq., and he agrees not to oppose the Court's entry of an order that he pay

                                       6
restitution in the total amount of $416,389 to CHS or its assignee, as

determined by the Court.       The defendant may request that any amounts

already paid to CHS from the liquidation of property forfeited administratively

be credited against his overall restitution obligation.

        12.   Disclosure of Assets. The defendant will fully and completely

disclose to the United States Attorney's Office the existence and location of any

assets in which the defendant has any right, title, or interest, or over which

the defendant exercises control, directly or indirectly, including those assets

held by a spouse, nominee or other third party, or any business owned or

controlled by the defendant. The defendant agrees to assist the United States

in identifying, locating, returning, and transferring assets for use in payment

of restitution, fines, and forfeiture ordered by the Court. The defendant agrees

to complete a financial statement within two weeks of the entry of his guilty

plea.   The defendant further agrees to execute any releases that may be

necessary for the United States to obtain information concerning the

defendant's assets and expressly authorizes the United States to obtain a

credit report on the defendant to evaluate his ability to satisfy financial

obligations imposed by the Court.      If requested by the United States, the

defendant agrees to submit to one or more asset interviews or depositions

under oath.

        13.   Forfeiture. The defendant agrees to forfeit to the United States,

                                       7
pursuant to 18 U.S.C. § 98l(a)(l)(C) in conjunction with 28 U.S.C. § 2461(c),

any property, real or personal, which constitutes or is derived from proceeds

traceable to the conspiracy to commit wire fraud, including but not limited to

$6,335 in currency and any property seized in the investigation.             The

government reserves the right to seek direct forfeiture of other specific assets,

a money judgment forfeiture against the defendant, and the forfeiture of

substitute property pursuant to 21 U.S.C. § 853(p) as incorporated by 28 U.S.C.

§ 2461(c).

      The defendant further agrees that the United States may forfeit all

firearms seized in the investigation, and that it may complete the forfeiture of

the firearms through civil, criminal or administrative proceedings. The

defendant waives any deadline or statute oflimitations for the initiation of any

such proceedings, abandons any interest he may have in the firearms , and

consents to their destruction.

      14.    Debarment/Exclusion. The defendant agrees that he and all

entities in which the defendant is an owner, partner, member, or manager may

be excluded from eligibility from any federal program administered, authorized

by, or funded in whole or in part by the United States Department of

Agriculture, including but not limited to the Risk Management Agency, the

Federal Crop Insurance Program, and the Farm Service Agency, for eighteen

months from the date of sentencing.

                                      8
      15.   Waivers. The defendant understands that by pleading guilty he

waives his right to a trial or appeal on the question of his guilt or innocence

and his right to bring pretrial motions. In exchange for the concessions made

by the United States in this plea agreement, the defendant hereby waives all

rights all rights to obtain, directly or through others, information about the

investigation and prosecution of this case under the Freedom of Information

Act and/or the Privacy Act of 1974, 5 U.S.C. §§ 552, 552A. The defendant has

discussed these rights with the defendant's attorney.          The defendant

understands the rights being waived, and the defendant waives these rights

knowingly, intelligently, and voluntarily.

      16.   Non-Prosecution Agreement. If the defendant fully complies

with this agreement, the United States Attorney for the District of Minnesota

will not prosecute defendant's spouse, Courtney Crandall, or his father, Edwin

Crandall Jr., for any offense arising from the factual basis set forth in this

agreement or in the federal search warrant documents filed by the

government.




                                      9
     17.      Complete Agreement. The foregoing provisions set forth the

entire agreement between the parties and no other agreements or promises

have been made.

                                         ERICA H. MACDONALD
                                         United States Attorney



Dated:   ~~ 7-i, 't-0-Z.<J
                                         BY: ROBERT M. LEWIS
                                         Assistant U.S. Attorney



Dated:J a.~   2, 111P1~
                                         BRYAN DALLAS CRANDALL




Dated:   ?-..~   '-   °t, c oio          ~~~k
                                         STEVEN L. SCHLEICHER
                                         ERIC J. OLSON
                                         Attorneys for Defendant




                                    10
